Citation Nr: 0710655	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-18 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to separate schedular 10 percent disability 
ratings for tinnitus in each ear.

2.  Entitlement to an increased rating for right lateral 
epicondylitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from December 29, 
1978 to July 31, 1996; he also had active service for 2 years 
and 6 months prior to December 29, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  In November 2005, the 
Board remanded the veteran's right lateral epicondylitis 
claim for additional development.  That issue has been 
returned to the Board for appellate review.

During the pendency of the appeal, in November 2006, the 
Appeals Management Center (AMC) granted service connection 
for right ulnar neuropathy as secondary to surgery for the 
veteran's service-connected right lateral epicondylitis.  The 
increased rating claim now on appeal was developed solely 
pertaining to the orthopedic aspects of the right elbow 
disability.  The rating for right ulnar neuropathy has not 
been appealed and developed for review at this time.  
Therefore, the Board will only review the orthopedic criteria 
for rating the elbow and will not address the rating for the 
separately rated neurologic disability.


FINDINGS OF FACT

1.  The veteran experiences recurrent bilateral tinnitus.

2.  The veteran's service-connected right (dominant side) 
lateral epicondylitis is manifested by limitation of motion 
with flexion of the forearm limited to no worse than 
120 degrees and extension of the forearm limited to no worse 
than 15 degrees.


CONCLUSIONS OF LAW

1.  The claim for separate schedular 10 percent disability 
ratings for tinnitus in each ear is without legal merit.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.87, Diagnostic Code 6260 (2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2006).

2.  The criteria for a rating in excess of 10 percent for 
service-connected right lateral epicondylitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5024, 5206, 5207 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Tinnitus

The veteran's representative has asserted that the veteran is 
entitled to separate 10 percent disability ratings for 
service-connected tinnitus because the veteran has tinnitus 
in each ear.

In a February 2003 administrative decision, the RO denied the 
veteran's claim for separate 10 percent ratings for tinnitus 
in each ear.  The RO concluded that under Diagnostic Code 
6260 there was no provision that allowed for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held that 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required the assignment of separate ratings for tinnitus 
affecting each ear.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit reversed the 
Court's decision and affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, regardless of whether 
the tinnitus was unilateral or bilateral.  (Since the Federal 
Circuit's decision in Smith, the Board has lifted the stay of 
adjudication of tinnitus rating cases.)

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating of 10 percent.  
38 C.F.R. § 4.87 (Diagnostic Code 6260).  As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's claim of 
entitlement to separate 10 percent ratings must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim based on a lack of legal 
merit).  

II. Right Lateral Epicondylitis

The veteran contends that his right lateral epicondylitis 
(right elbow disability) has worsened and that a higher 
rating than the currently assigned 10 percent is warranted.

A. Duties to Notify and Assist

The Board first notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the right lateral 
epicondylitis claim on appeal has been accomplished.  Through 
January 2004 and November 2005 notice letters, VA notified 
the veteran and his representative of the legal criteria 
governing his claim.  By a supplemental statement of the case 
(SSOC) in November 2006, VA notified them of the evidence 
that had been considered in connection with his claim and the 
bases for the denial of his claim.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the January 2004 and November 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disability.  The veteran was also told to submit any 
additional evidence in his possession that pertained to his 
claim.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand.  Nothing about the evidence or any response 
to the notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Additionally, the claim was properly re-adjudicated in 
November 2006, which followed the November 2005 notice 
letter.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
While the notice did not refer to criteria for assigning an 
effective date, see Dingess v. Nicholson, 19 Vet. App. 473 
(2006), this question is not now before the Board.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with this 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Marion, Indiana.  Records from multiple private treatment 
providers identified by the veteran have also been obtained.  
Additionally, in July 2002, July 2004, and June 2006, the 
veteran was provided VA examinations in relation to his 
claim, the reports of which are of record.  Significantly, 
the veteran has not otherwise alleged that there are any 
outstanding medical records probative of this claim on appeal 
that need to be obtained.

B. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran filed his claim for an increased rating 
in April 2002.

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's right elbow disability has been rated as 
10 percent disabling under Diagnostic Code 5024, as analogous 
to "tenosynovitis."  38 C.F.R. § 4.20, 4.71a (2006).  
Diagnostic Code 5024 states that tenosynovitis is to be rated 
on limitation of motion of affected parts as degenerative 
arthritis.  38 C.F.R. § 4.71a (Diagnostic Code 5024).  
Diagnostic Code 5003 in turn provides that degenerative 
arthritis established by x-ray findings will be evaluated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a (Diagnostic 
Code 5003).

Accordingly, the right elbow disability is evaluated under 
limitation of flexion and extension of the forearm.  (In this 
case, the criteria for the major forearm are addressed, as 
the veteran's right arm is shown to be his dominant side.)  
Limitation of flexion of the major forearm, when flexion is 
limited to 110 degrees, warrants a noncompensable (zero 
percent) rating; when limited to 100 degrees, a 10 percent 
rating is warranted; when limited to 90 degrees, a 20 percent 
rating is warranted; when limited to 70 degrees, a 30 percent 
rating is warranted; when limited to 55 degrees, a 40 percent 
rating is warranted; and when limited to 45 degrees, a 
50 percent rating is warranted.  38 C.F.R. § 4.71a 
(Diagnostic Code 5206).  Regarding limitation of extension, a 
10 percent rating is warranted for extension limited to 
45 degrees or 60 degrees; 20 percent when limited to 
75 degrees; 30 percent when limited to 90 degrees; 40 percent 
when limited to 100 degrees; and 50 percent when limited to 
110 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5207).  
Normal elbow extension and flexion is from 0 to 145 degrees.  
Normal forearm pronation is from 0 to 80 degrees and normal 
forearm supination is from 0 to 85 degrees.  38 C.F.R. § 4.71 
(Plate I) (2006).

A review of the medical evidence reveals that the veteran 
underwent right elbow surgery in April 2002 for his chronic 
right lateral epicondylitis.  As a result, the RO awarded to 
the veteran a temporary 100 percent disability rating for 
convalescence effective to June 30, 2002.  In July 2002, the 
veteran was afforded a VA orthopedic examination.  He 
complained of pain and stiffness in the right elbow.  On 
examination, the examiner reported no instability or 
ankylosis.  Strength was normal with 4/5 grip and some 
tenderness.  Range of motion of the right forearm was minus 
17 degrees to 140 degrees.  Supination was to 75 degrees and 
pronation was to 85 degrees.  A diagnosis of chronic lateral 
epicondylitis was provided.

In July 2004, the veteran underwent further VA examination.  
The veteran complained of decreased grip strength in his 
right hand and numbness in his fourth and fifth fingers.  He 
also reported symptoms of stiffness, fatigability, and 
swelling in the right elbow, but he stated it was not 
painful.  The examiner reported range of motion from minus 12 
degrees to 120 degrees.  Supination and pronation were to 
80 degrees.  There was no additional limitation of motion due 
to fatigability, weakness, or lack of endurance.  On 
examination, there was tenderness and weakness with a 
decreased grip.  No effusion, edema, instability, redness, 
heat, ankylosis, or neurologic abnormalities were found.  The 
examiner diagnosed the veteran with carpal tunnel syndrome 
and right lateral epicondylitis.

The veteran was afforded another VA examination in June 2006 
regarding his right elbow disability.  He complained of 
weakness in his right hand with cramping and intermittent 
numbness in his fingers.  The veteran reported no pain, 
fatigue, or functional loss.  He was not receiving any 
treatment for his right elbow.  Range of motion testing 
showed extension limited to 15 degrees and flexion to 125 
degrees.  Supination was to 80 degrees and pronation to 70 
degrees.  Pain was not present but weakness was exhibited.  
The examiner also conducted a nerve examination of the right 
ulnar nerve.  Grip was 4+/5 and brachial deep tendon reflexes 
was 2/4+.  Neuralgia was found with no muscle wasting or 
atrophy.  The examiner provided a diagnosis of right lateral 
epicondylitis with surgical repair in 2002 with extensor 
carpi radialis in the brevis tendon with condylectomy.  The 
examiner also diagnosed the veteran with right ulnar 
neuropathy and stated that the veteran did not have carpal 
tunnel syndrome.  She gave the opinion that the neuropathy 
was the result of the 2002 surgery.

Based on the three VA examinations, the evidence does not 
indicate that a disability rating in excess of 10 percent is 
warranted for the veteran's service-connected right elbow 
disability.  A 20 percent rating is only warranted when the 
evidence shows that forearm flexion is limited to 90 degrees 
or forearm extension is limited to 75 degrees.  In this case, 
the veteran's flexion is limited to no worse than 120 degrees 
and extension is limited to no worse than 15 degrees.  
Moreover, the examination reports indicated that the veteran 
did not experience any additional functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination.  See DeLuca, 8 Vet. App. at 
204-7.  Consequently, a 20 percent or higher rating is not 
warranted for limitation of motion of the right forearm.  
38 C.F.R. § 4.71a (Diagnostic Codes 5206, 5207).

Private and VA treatment records associated with the claims 
file also do not provide any medical evidence with which to 
assign an increased rating for the veteran's right elbow 
disability.  A June 2002 record from R.E.M., M.D., showed 
range of motion from minus 5 degrees to 135 degrees.  VA 
treatment records reflect that the veteran receives regular 
injections to his right elbow.  However, a January 2005 
record shows range of motion from 15 degrees to 125 degrees.  
An October 2006 treatment record indicated active range of 
motion to be within normal limits.  Current treatment 
records, therefore, do not show limitation of motion of the 
right forearm to be worse than what was indicated by VA 
examination.

The Board has also considered the applicability of a higher 
rating for the veteran's right elbow disability under other 
potentially applicable diagnostic codes.  However, because 
ankylosis, flail joint, joint fracture, impairment of the 
ulna or radius, or sufficient limitation of pronation or 
supination is not clinically shown, an evaluation would not 
be in order under Diagnostic Codes 5205, 5209-5213.  See 
38 C.F.R. § 4.71a.  An additional disability rating under 
Diagnostic Code 5003 for degenerative arthritis is also not 
for application.  A 10 percent rating for arthritis can only 
be applied when the limitation of motion of the specific 
joint or joints involved is noncompensable.  Here, the right 
elbow disability is rated as 10 percent disabling under 
Diagnostic Code 5024 on account of limitation of motion.  As 
the veteran is already receiving a compensable rating for 
limitation of motion, a separate rating under Diagnostic 
Code 5003 is not warranted.

The veteran's representative also contends that the veteran's 
right elbow disability should be evaluated under Diagnostic 
Code 8516 for "paralysis of the ulnar nerve."  As noted in 
the Introduction, the veteran has already been awarded 
service connection for right ulnar neuropathy and has been 
given a separate rating.  The veteran has not appealed that 
rating decision and that issue has not been developed for 
appellate review.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's service-connected right elbow 
disability reflects so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2006).  In this case, there is no evidence showing that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disability otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's written contentions 
with regard to his claim for an increased rating for his 
right lateral epicondylitis.  While the Board does not doubt 
the sincerity of the veteran's belief that his disability is 
more severely disabling than it is currently rated, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter-such as the severity of a current 
disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for right lateral 
epicondylitis must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for an increased 
rating, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim of entitlement to separate schedular 10 percent 
disability ratings for tinnitus in each ear is denied.

An increased rating for right lateral epicondylitis is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


